 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JASON KLEINWAKS (NYBN 5335013 / DCBN 1049058)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6
          San Francisco, California 94102-3495
 7        Telephone: (415) 436-6924
          FAX: (415) 436-7234
 8        jason.kleinwaks@usdoj.gov
 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12                                             SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                         )   Case No. 5:21-mj-70088-MAG
14                                                     )
             Plaintiff,                                )   STIPULATION AND ORDER TO CONTINUE
15                                                     )   PRELIMINARY HEARING TO AUGUST 19,
        v.                                             )   2021, AND TO EXCLUDE TIME FROM MAY
16                                                     )   25, 2021, THROUGH AUGUST 19, 2021, FROM
     FELIPE ALFONSO CONTREREAS,                        )   THE SPEEDY TRIAL ACT CALCULATION [18
17                                                     )   U.S.C. § 3161(h)(7)(A) AND (h)(7)(B)(iv)]
             Defendant.                                )
18                                                     )
                                                       )
19                                                     )
20
             This case is presently set for a preliminary hearing on May 25, 2021. The United States has
21
     provided substantial discovery. The defendant is reviewing the discovery and conducting his own
22
     investigation. For these reasons, the United States and the defendant hereby stipulate to the continuance
23
     of the preliminary hearing to August 19, 2021. The parties further stipulate that the time from August
24
     19, 2021, through and including May 25, 2021, should be excluded from the period of time within which
25
     the defendants’ trial must commence pursuant to the Speedy Trial Act because a failure to do so would
26
     unreasonably deny the defendants the reasonable time necessary for effective preparation. Furthermore,
27
     the parties stipulate that the ends of justice served by granting the request outweigh the best interest of
28

     JOINT STIP. & ORDER
     5:20-MJ-70278 MAG                                 1
 1 the public and the defendant in a speedy trial.

 2          The parties also stipulate that the date by which an indictment or information must be filed be

 3 extended to September 15, 2021, which is approximately 30 days after August 19, 2021.

 4          Defendant Felipe Alfonso Contreras has been advised of this request and specifically consents to

 5 the exclusion of time from May 25, 2021, through and including August 19, 2021, from the period of

 6 time within which to conduct a preliminary hearing in this matter and to the extension of the date by

 7 which an indictment or information must be filed to September 15, 2021.

 8                                                               Respectfully submitted,

 9
                                                                 STEPHANIE M. HINDS
10                                                               Acting United States Attorney

11

12 DATED: May 21, 2021                                                  /s/
                                                                 JASON KLEINWAKS
13                                                               Assistant United States Attorney
14

15 DATED: May 21, 2021                                                 /s/
                                                                 YAN SHRAYBERMAN
16                                                               Counsel for Felipe Alfonso Contreras
17

18
19

20

21

22

23

24

25

26

27

28

     JOINT STIP. & ORDER
     5:20-MJ-70278 MAG                               2
 1                                                   ORDER

 2          Based upon the representations made in the parties’ stipulation above and for good cause shown,

 3 the Court makes the following findings:

 4          1. There is good cause for excluding time from May 25, 2021, through and including August 19,

 5 2021, from the period of time within which to conduct a preliminary hearing in this matter under Federal

 6 Rule of Criminal Procedure 5.1 and for extending the 30-day time period for an Indictment under the

 7 Speedy Trial Act to September 15, 2021;

 8          2. The defendant has specifically consented to the extension of such periods;

 9          3. Failure to grant a continuance would unreasonably deny the defendants the reasonable time

10 necessary for effective preparation, taking into account the exercise of due diligence; and

11          4. The ends of justice served by excluding the time from May 25, 2021, through and including

12 August 19, 2021, from computation under the Speedy Trial Act outweigh the best interests of the public

13 and the defendants in a speedy trial and in the prompt disposition of criminal cases.

14          Having made these findings,

15          IT IS HEREBY ORDERED that the preliminary hearing in the above-captioned case is

16 continued to August 19, 2021, at 1:00 p.m. before the San Jose duty magistrate judge. It is further

17 ordered that the time from May 25, 2021, through and including August 19, 2021, is excluded from the

18 period of time within which to conduct a preliminary hearing. It is further ordered that the time by
19 which any information or indictment must be filed is extended to September 15, 2021. The Court

20 excludes the time from May 25, 2021, through and including August 19, 2021, from computation under

21 the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

22
                                                    25th day of May 2021.
23 PURSUANT TO STIPULATION, IT IS SO ORDERED this ________
                                                                                ISTRIC
24                                                                         TES D      TC
                                                                         TA
                                                                ___________________________________
                                                                                                            O
                                                                           S




25
                                                                                                             U




                                                                HON. KANDIS A. WESTMORE
                                                                         ED




                                                                                                              RT




                                                                UNITED STATES
                                                                            RAMAGISTRATE
                                                                               NTED      JUDGE
                                                                     UNIT




26                                                                                     G
                                                                                                                  R NIA




27
                                                                                                   e s t m o re
                                                                      NO




                                                                                            andis W
                                                                               J u d ge K
                                                                                                                  FO




28
                                                                       RT




                                                                                                              LI




                                                                              ER
                                                                         H




                                                                                                            A




     JOINT STIP. & ORDER                                                           N                         C
                                                                                                     F
     5:20-MJ-70278 MAG                               3                                 D IS T IC T O
                                                                                             R
